DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 3/14/2022 is acknowledged. Claim 44, 47, 57 have been amended. Claims 1-43, 45 and 46 have been canceled.  Claims 44 and 47-63 are pending.  Claim 63 is withdrawn from consideration as being drawn to a non-elected invention.  All of the arguments have been thoroughly reviewed and considered.
	Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  
This action is made Final.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Previous Rejections
The prior art rejection under 35 USC 102 directed to the clams 44-49 and 51-62 as being anticipated by Larson et al is withdrawn in view of Applicant’s amendment and arguments.  
The prior art rejection under 35 USC 103 directed to the claim 50 as being unpatentable over Larson in view of Kurn is withdrawn un view of Applicant’s  amendment and arguments.   
New Ground(s) of Rejections
THE NEW GROUNDS OF REJECTIONS WERE NECESSITATED BY APPLIVASNT’S AMENDMENT OF THE CLAIMS:

Claim Rejections - 35 USC § 102
6.	The following are new grounds of rejections necessitated by Applicant's amendments. Although the claims were previously rejected as being anticipated and/or unpatentable over the same reference(s), Applicant's amendments have necessitated the inclusion of new grounds of rejections in this Office action.  It is noted that, to the extent that they apply to the present rejection; Applicant's arguments are addressed following the rejection.
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 44-45, 47-49 and 51-62 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larson et al (US 2018002749 A1, January 2018, effective filing date Jan. 30, 2016).
	Regarding claim 44, Larson et al teach a method for preparing a library of nucleic acids comprising (a) hybridizing a plurality of polynucleotides with a plurality of primers,  comprising random hexamers and tags, wherein the plurality of polynucleotides comprises RNA and DNA. ([0003]-[0006], [0016], [0050], [0123], Example 1).  Larson et al teach (b) extending the hybridized primers with a reverse transcriptase to obtain extended primers from the RNA polynucleotide to obtain extended primers from the RNA polynucleotides. ([0003-[0006], [0030] –[0031], [0048]. Larson et al teach (c) generating two library of nucleic acids from the extended primers and the DNA (see e.g., [0003]-[0006], [0034], [0054], [0057] –[0058], [0097] – [0107], [0111], [0113], [0121]-[0123], [0127] – [0133]). See also claims at pages 22-23. Larson et al teach preparing libraries from cell-free nucleic acids comprising a mixture of cfDNA, cfRNA/cDNA hybrid molecules (Examples) and preparing  sequencing library which includes amplicons from cfDNA and barcoded cDNA (derived from cfRNA) (see Examples).
	Regarding claims 47 and 48, Larson et al teach further comprising identifying RNA-derived sequences separately from DNA-derived sequences based on the presence or absence of the tag sequence, or a complement of the tag sequence ([0004], {0038] and [0039]).
	Regarding claim 49, Larson et al teach wherein the plurality of primers comprises different sequences ([0049 which teaches a plurality of different RT primers, each having a different pre-defined complementary sequence utilized in a single reaction).  
	Regarding claim 52, Larson et al teach wherein the reverse transcriptase lacks a DNA-dependent polymerase activity (see paragraph [0048] which teaches exemplary disclosure as recited in the instant specification at par. [0006], i.e., Moloney Murine Leukemia (M-MLV) or avian myeloblastosis virus (AMV), page 9 of Larson).  
	Regarding claim 53, Larson et al teach wherein (b) is performed in the presence of the DNA polynucleotides ([[0003] and [0004]).  
	Regarding claim 54, Larson et al teach wherein (b) comprises generating double-stranded cDNA from the extended primers ([0004]-[0006], [0098]).  
	Regarding claim 55, Larson et al teach wherein the plurality of polynucleotides is cell-free [0098].  
	Regarding claim 56, Larson et al teach wherein the plurality of polynucleotides is obtained from a sample selected from the group consisting of serum, interstitial fluid, lymph, cerebrospinal fluid, sputum, urine, milk, sweat, and tears ([0032]).  
	Regarding claim 57, Larson e al teach further comprising: (i) obtaining sequence data from the library of nucleic acids, wherein the plurality of primers comprises tags,  and (ii) identifying a polynucleotide sequence comprising a tag, thereby identifying a sequence derived from a RNA polynucleotide of the plurality of polynucleotides ([0057]-[0061], [0069] – [0071]).  
	Regarding claim 58, Larson et al teach further comprising identifying a variant in the polynucleotide sequence comprising a tag ([0029], [0063], [0069] – [0071]).  
	Regarding claim 59, Larson et al wherein the variant is selected from the group consisting of a single nucleotide polymorphism (SNP), a deletion, an insertion, a substitution, a duplication, a translocation, and a gene fusion ([0069] – [0071]).  
	Regarding claim 60, Larson et al teach further comprising identifying a reverse transcription error in the polynucleotide sequence comprising a tag ([0029]) .  
	Regarding claim 61, Larson et al teach further comprising comparing the polynucleotide sequence comprising a tag with a reference sequence derived from a DNA polynucleotide of the library of nucleic acids ([0029].  
	Regarding claim 62, Larson et al teach wherein the RNA polynucleotide is an RNA selected from the group consisting of non-coding RNA, piRNA, siRNA, lncRNA, shRNA, snRNA, miRNA, snoRNA, viral RNA, bacterial RNA, and a ribozyme ([0035]). Thus, Larson meets the limitations of the claims recited above.

Response to Arguments
9.	Applicant traverses the rejection on the following grounds:   Applicant teaches that Larson relates to a method in which a nucleic aid library is prepared by ligating tags to RNA or a cDNA and sequencing the library. Applicant states that Larson also relates to as method in which two physically separate nucleic acids libraries are prepared and sequenced: a first library derived from genomic DNA and second library derived from RNA.   Applicant states in contrast to the methods of Larson, the clamed invention  recites he steps of generating a library of nucleic acids comprising the extended primers and the DNA polynucleotides and sequencing the library of nucleic acids.   Applicant states that  Larson does not teach or reasonable suggest a method which includes generating and sequencing a single library of nucleic comprising both (i) primers which have extended by a reverse transcriptase and (ii) DNA polynucleotides, together and recited in the clam 44.

10.	All of the arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons that follow:   Regarding Applicant’s arguments, the teachings of Larson provides disclosure commensurate in scope with the claims as currently written.  Applicant’s specification teaches in the Examples beginning at page 15 that the libraries of the invention were prepared using TruSeq RNA access library kit by Illumina.  The teachings of Larson notes in their Examples that the sequencing library includes amplicons from cfDNA and barcoded cDNA (derived from cfRNA (see example 1).   The examples teach that the sequencing library were prepared using a TruSeq library preparation protocol by Illumina (see example beginning at page 19).  This protocol use by Larson is the same as noted in Applicant’s specification and thus would be considered to teach the same embodiments.   Thus, Applicants arguments are not found persuasive to obviate the rejections in view of the teachings of Larson.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson e al as previously applied above and further in view of Kurn (US 20090239232, September 2009).
	Regarding claim 50, Larson et al teach a method for preparing a library of nucleic acids comprising (a) hybridizing a plurality of polynucleotides with a plurality of primers, wherein the plurality of polynucleotides comprises RNA and DNA; (b) extending the hybridized primers with a reverse transcriptase; and (c) generating a library of nucleic acids from the extended primers and the DNA (see e.g., [0003]-[0006], [00048] – [0051]). Larson et al teach wherein the method may comprises 500 or more different primers (see e.g., [0051]).
	While Larson alludes to the fact that more than 500 primers are within the scope of the invention taught in the prior art, Larson does not expressly teaches wherein the plurality of primers comprises greater than 10,000 different sequences.  
	In a method of RNA amplification in the presence of DNA , Kurn teaches wherein more than 10,000 primers are within the scope of the invention ((see e.g., abstract and [0035], [0046]).   Kurn teaches that the primers of the invention are designed to target large target sequences, which may encompass a whole transcriptome [0046].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to perform the library preparation method of Larson in the presence of a plurality of primers comprising greater than 10000 oligonucleotide sequences as taught by Kurn for the benefit of performing methodologies suitable for targeting large target sequences such as whole transcriptome as suggested by Kurn et al. The ordinary artisan at the time of the effective filing date of the claimed invention could expect a reasonable expectation in obtaining the claimed invention based on the teaching of Larson and Kurn because both Larson in view of Kurn recognizes the suitability of using a large number of primers in amplification based assays for the intended purpose.
Response to Argument
15.	Applicant traverses the rejection on the same grounds noted above for the teachings of Larson. Applicant states that the teaching of Kurn does not cure the deficiencies of Larson.   
16.	Applicant’s arguments were not found persuasive for the reasons discussed above and thus the rejection above is maintained.
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637